DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/27/2021 has been entered.

Response to Amendment
The amendment filed on 8/27/2021 has been entered.  Claims 1-31 are pending in the application.  The amendments to the claims overcome each and every objection and 112(b) rejection previously set forth in the Final Office Action mailed on 4/27/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the funnel-shaped wall retaining its funnel shape while being crimped (see claims 2, 24, and 26 and 112(a)  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because:
-Line 2: please correct “the shape of the rest of the flexible cannula” to “a shape of a remainder of the flexible cannula”
-Line 3: please correct “the shape of a flange” to “a shape of a flange”
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 5, 11, 13, 19, and 23-31 are objected to because of the following informalities:  
-Claim 5, line 1: please correct “The method of claim 4” to “The method according to claim 4” to maintain consistent language.
-Claim 11, line 1: please correct “The method of claim 10” to “The method according to claim 10” to maintain consistent language.
-Claim 13, line 1: please correct “The cannula unit of claim 12” to “The cannula unit according to claim 12” to maintain consistent language.
-Claim 19, line 1: please correct “The cannula unit of claim 18” to “The cannula unit according to claim 18” to maintain consistent language.
-Claim 23, line 1: please correct “The cannula unit of claim 22” to “The cannula unit according to claim 22” to maintain consistent language.
-Claim 24, line 1: please correct “The method of claim 1” to “The method according to claim 1” to maintain consistent language.
-Claim 25, line 1: please correct “The method of claim 1” to “The method according to claim 1” to maintain consistent language.
-Claim 26, line 1: please correct “The method of claim 25” to “The method according to claim 25” to maintain consistent language.
-Claim 27, line 1: please correct “The method of claim 26” to “The method according to claim 26” to maintain consistent language.

-Claim 29, line 2: please correct “the first part and the second part of the housing” to “the first housing part and the second housing part” to maintain consistent language.
-Claim 30, lines 1-2: please correct “and second housing part” to “and the second housing part”.
-Claim 31, line 2: please correct “the first part and the second part of the housing” to “the first housing part and the second housing part” to maintain consistent language.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 24, and 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 
Regarding claim 2, the claim now requires that the funnel-shaped wall retains a funnel shape when clamped (claim 1) AND that the end area of the flexible cannula is connected to the housing by crimping (claim 2).  According to the specification, crimping is a more specific type of clamping which requires deformation of the clamped/crimped object (see par. [0018]). There is no support in the specification or drawings which describes how the end area/funnel-shaped wall of the flexible cannula can retain its funnel shape and also be crimped.  The Examiner interprets that crimping the end area/funnel-shaped wall would deform the shape of the end area/funnel-shaped wall and not allow for the end area/funnel-shaped wall to retain its funnel shape.  For examination purposes, the Examiner interprets that only a portion of the funnel-shape must be retained when crimped.
Regarding claim 24, the claim now requires that the funnel-shaped wall retains a funnel shape when clamped (claim 1) AND that the funnel-shaped wall of the flexible cannula is connected to the housing by crimping (claim 24).  According to the specification, crimping is a more specific type of clamping which requires deformation of the clamped/crimped object (see par. [0018]). There is no support in the specification or drawings which describes how the end area/funnel-shaped wall of the flexible cannula can retain its funnel shape and also be crimped.  The Examiner interprets that crimping the end area/funnel-shaped wall would deform the shape of the end area/funnel-shaped wall and not allow for the end area/funnel-shaped wall to retain its funnel shape.  For 
Regarding claim 26, the claim now requires that the funnel-shaped wall retains a funnel shape when clamped (claim 1) AND that the funnel-shaped wall of the flexible cannula is crimped (claim 26).  According to the specification, crimping is a more specific type of clamping which requires deformation of the clamped/crimped object (see par. [0018]). There is no support in the specification or drawings which describes how the end area/funnel-shaped wall of the flexible cannula can retain its funnel shape and also be crimped.  The Examiner interprets that crimping the end area/funnel-shaped wall would deform the shape of the end area/funnel-shaped wall and not allow for the end area/funnel-shaped wall to retain its funnel shape.  For examination purposes, the Examiner interprets that only a portion of the funnel-shape must be retained when crimped.
Claim 27 is rejected due to its dependency on rejected claim 26.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 9-13, 15-16, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sonderegger (US 2014/0039453 A1).
Regarding claim 1, Sonderegger discloses a method for manufacturing a cannula unit (10, see Fig. 1-4), comprising:
as a first step, providing a flexible cannula unit (120, see par. [0027]) with an end area (121) with an opening with increased diameter (see Fig. 3), the end area (121) having a funnel-shaped wall (see Fig. 3);
providing a housing (30, 40, 90); and
connecting the end area (121) of the flexible cannula (120) to the housing (30, 40, 90);
wherein the funnel-shaped wall (see Fig. 3) of the end area (121) of the flexible cannula (120) is positively locked to the housing (30, 40, 90) by clamping (note: Merriam-Webster’s online dictionary defines “clamp” as “to bind or constrict two or more parts together so as to hold them firmly”; see par. [0027] and Fig. 4, end area 121 is bound by 90 and 40), wherein the funnel-shaped wall (see Fig. 3) retains a funnel shape when clamped (see Fig. 4).

Regarding claim 3, Sonderegger discloses the method according to claim 1, wherein the end area (121) of the flexible cannula (120) is connected to the housing (30, 40, 90) by clamping the end area (121) of the flexible housing (30, 40, 90) between a first part (90) and a second part (40) of the housing (30, 40, 90) (see Fig. 2).

Regarding claim 4, Sonderegger discloses the method according to claim 3, wherein the first part (90) and the second part (40) of the housing (30, 40, 90) are provided as two separate parts (see Fig. 3).

Regarding claim 9, Sonderegger discloses the method according to claim 1, wherein a piercing element (100) is mounted to the flexible cannula (120) by threading the piercing element (100) on or in the flexible cannula (120) (see Fig. 2, par. [0030]).

Regarding claim 10, Sonderegger discloses the method according to claim 1, further comprising mounting a septum (80) to the housing (30, 40, 90) (see Fig. 4, par. [0028]).

Regarding claim 11, Sonderegger discloses the method according to claim 10, wherein the mounting is done by crimping (septum 80 is crimped/deformed by blunt cannula 110 when clamped between 70, 90, and 110, see par. [0032], Fig. 4).

Regarding claim 12, Sonderegger discloses a cannula unit (10, see Fig. 1-4), comprising: 
a housing (30, 40, 90); and
a flexible cannula (120, see par. [0027]) having an end area (121) comprising a funnel-shaped wall (see Fig. 3) before the flexible cannula (120) is connected to the housing (30, 40, 90) (see Fig. 3);


Regarding claim 13, Sonderegger discloses the cannula unit of claim 12, wherein said end area (121) of the flexible cannula (120) includes a flange (121 is flanged outward into a funnel shape, see Fig. 3).

Regarding claim 15, Sonderegger discloses the cannula unit according to claim 12, wherein the end area (121) is clamped between a first part (90) and a second part (40) of the housing (30, 40, 90) (see Fig. 2).

Regarding claim 16, Sonderegger discloses the cannula unit according to claim 15, wherein the first part (90) and the second part (40) of the housing (30, 40, 90) are separate parts (see Fig. 3).

Regarding claim 21, Sonderegger discloses the cannula unit according to claim 12, further comprising a piercing element (100) threaded on or in the flexible cannula (120) (see Fig. 2, par. [0030]).

Regarding claim 22, Sonderegger discloses the cannula unit according to claim 12, further comprising a septum (80) mounted to the housing (30, 40, 90) (see Fig. 4, par. [0028]).

Regarding claim 23, Sonderegger discloses the cannula unit of claim 22, wherein the mounting comprises crimping (septum 80 is crimped/deformed by blunt cannula 110 when clamped between 70, 90, and 110, see par. [0032], Fig. 4).

Claims 1-2, 8, 10-14, 20, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rowe et al. (US 2007/0005001 A1).
Regarding claim 1, Rowe discloses a method for manufacturing a cannula unit (10, see Fig. 1-2), comprising: 
as a first step, providing a flexible cannula (50, see par. [0051]) with an end area (53) with an opening with increased diameter (see Fig. 1-2), the end area (53) having a funnel-shaped wall (see Fig. 1-2);
providing a housing (20); and
connecting the end area (53) of the flexible cannula (50) to the housing (20);
wherein the funnel-shaped wall of the end area (53) is positively locked to the housing (20) by clamping (see Fig. 2), wherein the funnel-shaped wall retains a funnel shape when clamped (see Fig. 2, 53 still partially retains a funnel shape).

Regarding claim 2, Rowe discloses the method according to claim 1, wherein the end area (53) of the flexible cannula (50) is connected to the housing (20) by crimping (see par. [0051]-[0052]).

Regarding claim 8, Rowe discloses the method according to claim 1, wherein the housing (20) is formed as a single monolithic structure (see Fig. 2).

Regarding claim 10, Rowe discloses the method according to claim 1, further comprising mounting a septum (60) to the housing (20) (see Fig. 2).

Regarding claim 11, Rowe discloses the method of claim 10, wherein the mounting is done by crimping (via recesses 64 at both ends of septum 60, see par. [0045]).

Regarding claim 12, Rowe discloses a cannula unit (10, see Fig. 1-2), comprising:
a housing (20); and
a flexible cannula (50) having an end area (53) comprising a funnel-shaped wall before the flexible cannula (50) is connected to the housing (20) (see Fig. 2 – 53 has a funnel shape);
wherein the funnel-shaped wall of the end area (53) of the flexible cannula (50) is positively locked to the housing (20) by clamping (see Fig. 2).

Regarding claim 13, Rowe discloses the cannula unit of claim 12, wherein said end area (53) of the flexible cannula (50) includes a flange (53 is flanged outward into a funnel shape – see Fig. 1-2).

Regarding claim 14, Rowe discloses the cannula unit of claim 12, wherein the end area (53) of the flexible cannula (50) is crimped to the housing (20) (see par. [0051]-[0052]).

Regarding claim 20, Rowe discloses the cannula unit according to claim 12, wherein the housing (20) comprises a single monolithic structure (see Fig. 2).

Regarding claim 22, Rowe discloses the cannula unit according to claim 12, further comprising a septum (60) mounted to the housing (20) (see Fig. 2).

Regarding claim 23, Rowe discloses the cannula unit of claim 22, wherein the mounting comprises crimping (via recesses 64 at both ends of septum 60, see par. [0045]).

Regarding claim 24, Rowe discloses the method of claim 1, wherein the funnel-shaped wall (53) of the flexible cannula (50) is connected to the housing (20) by crimping (see Fig. 2).

s 28-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker et al. (US 4,781,703 A).
Regarding claim 28, Walker discloses a method for manufacturing a cannula unit (see Fig. 5c), comprising:
providing a flexible cannula (512) with an end area (proximal end portion 518) having a flange (518 is flanged outward to equal or exceed the cross section of duct 526, see col. 9 lines 33-38, Fig. 5c);
providing a housing (560 and 514) having a first housing part (560) and a second housing part (514);
connecting the end area (518) of the flexible cannula (512) to the housing (560 and 514), wherein the end area (518) of the flexible cannula (512) is positively locked to the housing (560 and 514) by clamping (see col. 9 lines 16-38), and wherein the flexible cannula (512) is provided with the flange (518 is flanged outward to equal or exceed the cross second of duct 526, see col. 9 lines 33-38, Fig. 5c) on the end area (518) before positively locking the end area (518) to the housing (560 and 514) (see col. 9 lines 33-38, proximal end portion 518 of cannula 512 is pre-shaped prior to assembly); and
after clamping the end area (518) of the flexible cannula (512) to the housing (560 and 514), permanently connecting the first part (560) and the second part (514) of the housing (560 and 514) (see col. 9 lines 16-38).

Regarding claim 29, Walker discloses the method of claim 28, further comprising crimping the end area (518) of the flexible cannula (512) between the first part (560) and the second part (514) of the housing (560 and 514) (note: Applicant 

Regarding claim 30, Walker discloses the method of claim 29, wherein the first housing part (560) and the second housing part (514) and the end area (518) of the flexible cannula (512) have corresponding funnel shapes (see Fig. 5c).

Regarding claim 31, Walker discloses the method of claim 28, wherein permanently connecting the first part (560) and the second part (514) of the housing (560 and 514) comprises ultrasonic welding and/or adhesive bonding (see Walker col. 9 lines 16-38).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5-7, 17-19, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sonderegger (US 2014/0039453 A1), as applied to claims 1, 4, and 16 above, in view of Walker et al. (US 4,781,703 A).
Regarding claim 5, Sonderegger discloses the method of claim 4, wherein the second part (40) of the housing (30, 40, 90) has a funnel shape (see Fig. 4).  However, Sonderegger fails to state that the first part and the second part of the housing have complementary funnel shapes.
Walker teaches a method of manufacturing a cannula unit (see Fig. 5A-C), wherein the first part (560) and the second part (514) of the housing (560 and 514) have complementary funnel shapes (see Fig. 5A-C, col. 9 lines 16-38).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the first part (90) of the housing of Sonderegger to have a complementary funnel shape to the second part (40) of the housing of Sonderegger as taught by Walker in order to have geometrically similar housing parts for engaging the cannula (see Walker col. 9 lines 16-38).

Regarding claim 6, Sonderegger discloses the method of claim 4.  However, Sonderegger fails to explicitly state that after clamping the end area of the flexible cannula to the housing, the first part and the second part of the housing are permanently connected. 
Walker teaches a method of manufacturing a cannula unit (see Fig. 5c), wherein after clamping the end area (518) of the flexible cannula (512) to the housing (560 and 514), the first part (560) and the second part (514) of the housing (560 and 514) are 

Regarding claim 7, modified Sonderegger teaches the method according to claim 6 substantially as claimed.  Modified Sonderegger as modified above fails to explicitly state that the permanent connection is made by ultrasonic welding and/or adhesive bonding.  
Walker further teaches a method of manufacturing a cannula unit (see Fig. 5c) wherein the permanent connection is made by ultrasonic welding and/or adhesive bonding.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Sonderegger to permanently connect the housing parts via ultrasonic welding and/or adhesive bonding as taught by Walker in order to function as an appropriate technique for engaging and retaining a cannula (see Walker col. 9 lines 16-38).

Regarding claim 17, Sonderegger discloses the cannula unit according to claim 16, wherein the second part (40) has a funnel shape (see Fig. 4).  However, Sonderegger fails to state that the first part and the second part have complementary funnel shapes.


Regarding claim 18, Sonderegger discloses the cannula unit according to claim 16.  However, Sonderegger fails to explicitly state that the first part and the second part of the housing are permanently connected to each other. 
Walker teaches a cannula unit (see Fig. 5c), wherein the first part (560) and the second part (514) of the housing (560 and 514) are permanently connected to each other (see Walker col. 9 lines 16-38).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the cannula unit of Sonderegger to permanently connect the first part and the second part of the housing as taught by Walker in order to function as an appropriate technique for engaging and retaining a cannula (see Walker col. 9 lines 16-38).

Regarding claim 19, modified Sonderegger teaches the cannula unit of claim 18 substantially as claimed.  Modified Sonderegger as modified above fails to explicitly state that the permanent connection comprises ultrasonic welding and/or adhesive bonding.  


Regarding claim 25, Sonderegger discloses the method of claim 1, wherein the housing (30, 40, 90) comprises a first part (90) and a second part (40), the second part (40) having a funnel-shaped portion (see Fig. 4).  However, Sonderegger fails to state that the first part and the second part have complementary funnel-shaped portions and the funnel-shaped wall of the flexible cannula is clamped between the complementary funnel-shaped portions.
Walker teaches a method of manufacturing a cannula unit (see Fig. 5A-C), wherein the first part (560) and the second part (514) have complementary funnel shaped portions (see Fig. 5A-C, col. 9 lines 16-38) and the funnel shaped wall of the flexible cannula (512) is clamped between the complementary funnel-shaped portions (see Fig. 5A-C, col. 9 lines 16-38).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the first part (90) of Sonderegger to have a complementary funnel shaped portion to the second part (40) of Sonderegger to clamp the cannula of Sonderegger 

Regarding claim 26, modified Sonderegger teaches the method of claim 25 substantially as claimed.  However, modified Sonderegger as modified above fails to explicitly state that the funnel-shaped wall of the flexible cannula is crimped between the complementary funnel-shaped portions of the first part and the second part.
Walker further teaches that the funnel-shaped wall (518) of the flexible cannula (512) is crimped between the complementary funnel-shaped portions of the first part (560) and the second part (514) (note: Applicant defines “crimping” as a specific type of clamping which firmly fastens an object to another object by deforming one or both of the objects in order to achieve a friction lock and form-lock (see par. [0018] of the Specification). By this definition, Walker deforms/crimps proximal end 518 of cannula 512 into a funnel shaped region when clamped between 530 and 560.  See Fig. 5c and col. 9 lines 16-38).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Sonderegger to crimp the cannula between the funnel-shaped housing parts as taught by Walker in order to have geometrically similar housing parts for engaging the cannula (see Walker col. 9 lines 16-38).

Regarding claim 27, modified Sonderegger teaches the method of claim 26 substantially as claimed.  However, modified Sonderegger as modified above fails to explicitly state that the complementary funnel-shaped portions of the first part and the 
Walker further teaches that the complementary funnel-shaped portions of the first part (560) and the second part (514) form a tapering gap (gap between 560 and 514 for receiving 518) within which the funnel-shaped wall (518) of the flexible cannula (512) is disposed (see Fig. 5a-c).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Sonderegger to include the tapering gap as taught by Walker in order to have geometrically similar housing parts for engaging the cannula (see Walker col. 9 lines 16-38).

Response to Arguments
Applicant’s arguments with respect to claims 1, 12, and their dependents as rejected by DeStefano have been considered but are moot because the new ground of rejection does not rely on the DeStefano reference.
Applicant's arguments with respect to claims 1, 12, and their dependents as rejected by Rowe have been fully considered but they are not persuasive. Applicant argues that the amendment to claim 1 that the funnel-shaped wall retains its funnel shape when clamped overcomes the Rowe reference since the funnel shape of Rowe’s wall is not retained when clamped as shown in Fig. 2.  However, the Examiner interprets that end 53 of cannula 50 does partially retain its funnel shape when clamped as shown in Fig. 2.  Though the end of 53 is crimped/deformed/bent, the end is still part of the same monolithic structure of 53, a portion of which maintains its funnel shape in 
Applicant’s arguments with respect to claim 28 and its dependents as rejected by Walker have been fully considered but they are not persuasive.  Applicant argues that the amendment regarding the end area having a flange is not disclosed by Walker.  However, as described in the rejection of claim 28 above, Walker discloses an embodiment (Fig. 5c) of a cannula 512 with a pre-shaped portion 518 that extends radially outward to display an increased diameter compared to the remainder of cannula 512.  The Examiner considers this region to be a “flange” as claimed as it is an outward radial projection of the cannula.  See Fig. 5c and col. 9 lines 33-38.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783